PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/725,509
Filing Date: 5 Oct 2017
Appellant(s): International Business Machines Corporation



__________________
Donna Flores
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/29/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0031994, Varguese in view of US 2009/0320897, Shimomura, US 8,604,330, Hennessy et al., US 2004/0123894, Erban, US 4,175,249, Gruber. and US 2016/0013344, Flynn et al.
Regarding claim 1
	Varguese teaches a multi-level photovoltaic cell (corresponding to device comprising isolated multi-junction solar cells) [Figs. 10C, 14A and 18, paragrapgs 0056], comprising: 
a substrate layer (corresponding to substrate 700) [Figs. 2-5C, 10C, 14A and 18]; and 
a plurality of photovoltaic cells (corresponding to individual, spaced apart and interconnected solar cells, see for example Cell 1, Cell 2, Cell 3 and Cell 4, each comprising the sequence of layers depicted in Figs. 2-5C) positioned above the substrate layer (700) (the individual photovoltaic cells are placed on a carrier/substrate 700) [Abstract, Figs. 2-5C, 10C, 14A and 18, paragraphs 0025, 0099, 0109 and 0118], 
each photovoltaic cell (e.g., Cell 1, Cell 2, Cell 3 and Cell 4) comprising a top contact layer (104) having a first metal contact (707) and a bottom contact layer (122) having a second metal contact (123) connected in series by a metallic connector (708) having a proximal horizontal end (corresponding to the end directly contacting metal contact 707) and a distal horizontal end (corresponding to the end directly contacting metal contact 123) connected to a body (see vertical body of connector 708) that extends downward to the substrate layer (700) [Figs. 5C, 14A and 18, paragraphs 0102 and 0109], thereby connecting the first metal contact (707) of a first photovoltaic cell (see, e.g., Cell 4) via the proximal horizontal end (i.e., end in direct contact with 707) to the second metal contact (123) of a next photovoltaic cell (see, e.g, Cell 3) via the distal horizontal end (end in direct contact with 123) until a last photovoltaic cell is connected (wire bond 708 electrically interconnects the back/bottom contact of one cell to the front contact of the next, and so on, in different string combinations) [Figs. 5C, 10C, 14A and 18, paragraphs 0060, 0082, 0087, 0102, 0109 and 0121],
wherein a different voltage is output between the substrate layer (700) and the top contact layer (104) of each photovoltaic cell (e.g., Cell 1, Cell 2, Cell 3 and Cell 4) (series and parallel connections may be defined for different voltage and current specifications for the wafer as a whole) [paragraphs 0021 and 0121].
	Varguese does not teach the proximal horizontal end and the distal horizontal end of the metallic connector being connected at right angles to a vertical body such that the vertical body extends downwardly perpendicularly to the substrate layer.
Shimomura teaches a multi-level photovoltaic cell [Fig. 2 and paragraph 0071], comprising a plurality of photovoltaic cells (140d and 140e) positioned above a substrate layer (110) [Figs. 1-2, paragraph 0060 and 0071], wherein adjacent photovoltaic cells (e.g., 140d and 140e) are connected in series by a metallic connector (146) having a proximal horizontal end (corresponding to the end of electrode 146 directly contacting electrode 142 of a photovoltaic cell e.g., cell 140e) and a distal horizontal end (corresponding to the end of electrode 146 directly contacting electrode 114 of an adjacent cell e.g., cell 140d), the proximal horizontal end and the distal horizontal end being connected at right angles to a vertical body [see Fig. 2 and paragraph 0071] such that the vertical body extends downward perpendicularly to the substrate layer [Fig. 2], thereby connecting the first metal contact (142) of a first photovoltaic cell (140e) via the proximal horizontal end to the second metal contact (114) of a next photovoltaic cell (140d) via the distal horizontal end until the last photovoltaic cell is connected [Fig. 2 and paragraph 0071].
Varguese and Shimomura are analogous inventions in the field of multi-level photovoltaic cells positioned above a substrate layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the metallic connector in Varguese with the metallic connector in Shimomura because said metallic connector can effectively connect adjacent multi-level photovoltaic cells positioned over the same substrate in electrical series [Shimomura, Fig. 2 and paragraph 0070].  One would have found obvious to substitute the metallic connector of Varguese for the metallic connector in Shimomura for the predictable result of connecting adjacent multi-level photovoltaic cells in electrical series.
Modified Varguese does not teach each photovoltaic cell surrounded by an insulating layer, the first metal contact and the second metal contact embedded within the insulating layer.
Hennessy teaches an array of solar cells (1440) [Abstract, Fig. 14A and Col. 17, lines 59-65], wherein each photovoltaic cell (1440) is surrounded by an insulating layer (corresponding to any one of dielectric layer 700 and anti-reflection coating 900 which is made of an insulating material e.g., silicon dioxide) [Col. 15, lines 10-16, Col. 16, lines 3-12 and 20-30, and Col. 17, lines], the insulating layer (700 and/or 900) embedding a first metal contact (1400) and a second metal contact (1410) [Fig. 14 and Col. 17, lines 55-66].
The insulating layer (700 and/or 900) prevents carrier recombination, provides sidewall passivation for the completed solar cells as well as isolation for the conductive contacts [Col. 15, lines 10-16 and Col. 16, lines 3-12].
Modified Varguese and Hennessy are analogous inventions in the field of multi-level photovoltaic cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the photovoltaic cells in modified Varguese to be surrounded by an insulating layer, as in Hennessy, in order to prevent carrier recombination, and to provide sidewall passivation as well as isolation for the conductive contacts [Hennessy, Col. 15, lines 10-16 and Col. 16, lines 3-12].
Modified Varguese does not teach the multi-level photovoltaic cell comprising a photodetector sharing a common ground with each photovoltaic cell.
Erban teaches a device comprising a plurality of solar cells in which an independent cell additional to a series of several current-creating identical cells is used as a photodetector (incident light sensor) [paragraph 0009].  By doing so, its no-load voltage is used as measurement signal, is amplified and compared with the instantaneous output voltage of the other cells. Depending on the result of this comparison, the solar cells of the arrangement can be connected automatically in various states of series and parallel connection by way of relays. On each occasion this should yield the maximum possible output charging voltage [paragraph 0009].
Gruber teaches mounting the sensor solar cell into the array such that the sensor solar cell is always at the same temperature as the array and has the same illumination [Col. 4, lines 26-29].
Modified Varguese, Erban and Gruber are analogous invention in the field of photovoltaic devices.  It would have been obvious to one of ordinary skill in the art to modify one of the plurality of solar cells in Varguese, all of which share a common ground (see underlying substrate), such that it functions as a sensor solar cell/photodetector thereby achieving a maximum possible output charging voltage [Erban, paragraph 0009; Gruber, Col. 4, lines 26-29].
It is noted that the limitation “wherein a different voltage is output between the substrate layer and the top contact layer of each photovoltaic cell” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Modified Varguese does not teach at least two photovoltaic cells of the plurality of photovoltaic cells have different surface areas.
Flynn teaches a solar cell assembly wherein at least two photovoltaic cells of a plurality of photovoltaic cells have different sizes which reads on the limitation “different surface areas” [Fig. 3 and paragraphs 0010 and 0021].  This kind of arrangement can, for example, allow solar cells of different sizes to be built up into a high voltage solar cell sub-assembly without limiting the short-circuit current of the sub-assembly to the short-circuit current of the smallest solar cell [paragraph 0021].  Further, by providing photovoltaic cells having different sizes/surface areas a larger percentage of the total effective solar cell surface of the semiconductor material can be used to actually produce solar cells, thereby reducing the amount of waste [paragraphs 0013-0014, 0018, 0024 and 0034-0035].
	Modified Varguese and Flynn are analogous inventions in the field of photovoltaic cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-level photovoltaic cell of Varguese to comprise at least two photovoltaic cells having different surface areas, as in Flynn, in order to enhance the utilization rate of the semiconductor material used to produce the solar cells thereby reducing the amount of waste [Flynn, paragraphs 0013-0014, 0018, 0024 and 0034-0035].  It would have further been obvious to one of ordinary skill to provide at least two photovoltaic cells of different surface areas in order to build a high voltage solar cell assembly without limiting the short-circuit current of the assembly to the short-circuit current of the smallest solar cell [Flynn, paragraph 0021].  
Regarding claim 2
Modified Varguese teaches the multi-level photovoltaic cell as set forth above, wherein the top contact layer (104) comprises gallium arsenide (GaAs) [Varguese, paragraph 0060]. 
Regarding claim 3
	Varguese teaches the multi-level photovoltaic cell as set forth above.  However, the embodiment depicted in Fig. 5C of Varguese is silent to the top contact layer (104) comprises gallium phosphide (GaP).  However, Varguese teaches that any suitable combination of Group III to V elements, wherein Group III includes B, Al, Ga, In, and T, Group IV includes C, Si, Ge and S, and Group IV includes N, P, As, Sb and Bi, can be used to form the solar cell structure [paragraph 0061].  Therefore, one would have found obvious to select from the elements listed in paragraph [0061] of Varguese to form the layers of the solar cell structure.  One of ordinary ski would have found obvious that GaP is a suitable combination of Group III and Group IV materials.
	The court has held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) [see MPEP §2144.06]
Regarding claim 4
Modified Varguese teaches the multi-level photovoltaic cell as set forth above.  The embodiment depicted in Fig. 5C of Varguese is silent to the top contact layer (104) comprises silicon (Si). 
However, Varguese teaches that any suitable combination of Group III to V elements, wherein Group III includes B, Al, Ga, In, and T, Group IV includes C, Si, Ge and S, and Group IV includes N, P, As, Sb and Bi, can be used to form the solar cell structure [Varguese, paragraph 0061].  Therefore, one would have found obvious to select from the elements listed in paragraph [0061] of Varguese to form the layers of the solar cell structure.  One of ordinary ski would have found obvious that Si is a suitable Group III material.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 5
Modified Varguese teaches the multi-level photovoltaic cell as set forth above, wherein each photovoltaic cell (see, for example, cell 1 and cell 2) is located in a same horizontal plane [Varguese, Figs. 14A and 18]. 
Regarding claim 9
Modified Varguese teaches the multi-level photovoltaic cell as set forth above, wherein each photovoltaic cell (each Cell 1, Cell 2, Cell 3, and Cell4 has the same sequence of layers) [Varguese, paragraph 0023] further comprises: 
a window layer (105) positioned below the top contact layer (104) [Varguese, Fig. 5C and paragraph 0060], 
a gallium arsenide layer (GaAs) junction layer (corresponding to any one of  n-type emitter layer 111 and p-type base layer 112 which may be composed of GaAs) positioned below the window layer (105) [Varguese, Fig. 5C and paragraph 0068]; and 
an indium gallium phosphide (InGaP) back-surface-field (BSF) layer (corresponding to BSF 113 which may comprise InGaP) [Varguese, Fig. 5C, paragraphs 0070 and 0129] positioned below the GaAs junction layer (111 or 112) and above the bottom contact layer (122) [Varguese, Fig. 5C]. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0031994, Varguese in view of US 2009/0320897, Shimomura, US 8,604,330, Hennessy et al., US 2004/0123894, Erban, US 4,175,249, Gruber. and US 2016/0013344, Flynn et al. as applied to claims 1-5 and 9 above, and further in view of US 2015/0280044, Derkacs et al.
Regarding claim 8
All the limitations of claim 1, from which claim 8 depends, have been set forth above.
Modified Varguese is silent to each photovoltaic cell having a length of approximately 100 µm and a width of approximately 100 µm.
Derkacs teaches that a solar cell may have a square or rectangular shape in which the width and length may be of approximately 100 µm to 3 cm [paragraph 0061].
Modified Varguese and Derkacs are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each photovoltaic cell in modified Varguese to have a width and length of approximately of approximately 100 µm respectively, because a width and length in the above range are typical dimensions for photovoltaic cells [Derkacs, paragraph 0061]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

(2) Response to Argument

Before addressing Appellant’s arguments, Examiner notes that the term “common ground” recited in the claims is interpreted in light of the instant specification.  For purposes of the invention, the term “common ground” corresponds to a supporting surface rather than what would otherwise be understood by one of ordinary skill in the art (i.e., electrical ground).

Appellant begins traversal of the rejection of claims 1-5, 8 and 9 on Page 6 of the Appeal Brief (herein after referred to as “Brief”) filed on 03/29/2022.

A. REJECTION OF CLAIMS 1-5 AND 9 UNDER 35 USC 103 OVER VARGUESE IN VIEW OF SHIMOMURA, HENNESSY, ERBAN, GRUBER AND FLYNN.

On Page 7 of the Brief Appellant argues that there is no disclosure of “a photodetector sharing a common ground with each photovoltaic cell”.
On Page 7 of the Brief Appellant argues that Erban specifically states that the “incident-light sensor” is “an independent solar cell additional to a series of several current- creating identical solar cells.”
On Pages 8-9 of the Brief Appellant argues that as the incident-light sensor is independent from and additional to the series of solar cells, there is nothing in Erban that teaches the photodetector sharing a common ground with the solar cells. 
Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Varguese teaches a plurality of photovoltaic cells sharing a common ground (corresponding to the underlying substrate/surface supporting the photovoltaic cells) [Figs. 10C and 17-18].  Examiner acknowledges that Varguese does not teach a photodetector sharing a common ground with each photovoltaic cell.  Erban and Gruber were relied upon to teach that a solar cell mounted into an array of serially connected cells can be optimized to function as a photodetector (incident-light sensor) in order to achieve a maximum output charging voltage [Erban, paragraphs 0009, 0034 and 0045; Gruber, Col. 4, lines 26-29].  
Examiner agrees that paragraph [0009] of Erban teaches optimizing an “independent solar cell” additional to a series of solar cells to function as an incident light sensor.  However, Appellant has failed to consider the disclosure of Erban as a whole.  While there are embodiments in which the solar cells that are used as photodetectors (incident-light sensors) are independent, Erban further teaches an embodiment (See Fig. 2 below) in which the “independent solar cells” that are optimized to function as photodetectors (see detection cells 5 and 6) are incorporated into the series circuit of solar cells (see also paragraphs [0034] and [0045] of Erban).  
[AltContent: textbox (“Independent”/detection cell )][AltContent: textbox (“Independent”/detection cell )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    412
    386
    media_image2.png
    Greyscale

Fig. 2 of Erban
Accordingly, the combination of Varguese and Erban teach the incident-light sensor cells sharing a common ground with each photovoltaic cell.  A piecemeal analysis of paragraph [0009] in Erban is not persuasive as the reference is taken for all the it teaches i.e., at least one photodetector/detection cell sharing a common ground with serially connected solar cells.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Further, Gruber teaches mounting the sensor solar cell (i.e., photodetector) into the reconfigurable array (11) such that the sensor solar cell (photodetector) is always at the same temperature and has the same illumination as the array (See Col. 4, lines 26-29).  One of ordinary skill in the art would have found obvious that: 1) a photodetector that is incorporated into a series array of photovoltaic cells would share the same common ground; and 2) the easiest way to attain conditions in which the photodetector has the same temperature and illumination as the array would be by incorporating said photodetector on the same common ground (i.e., same supporting substrate/surface).
On Page 9 of the Brief Appellant argues that replacing one photovoltaic cell (Cell 1) of Varguese with a photodetector based upon paragraph [0009] of Erban wherein the photodetector (“incident-light sensor”) is “an independent solar cell additional to a series of several current- creating identical solar cells” is an arbitrary combination seemingly using the current application as a blueprint to reproduce the claimed subject matter in hindsight. 
Examiner respectfully disagrees.  Appellant’s arguments are not commensurate in scope with the rejection.  The rejection does not set forth replacing on of the photovoltaic cells in Varguese with a photodetector.  Rather, the rejection sets forth modifying/optimizing one of the already provided cells to function as a photodetector. As previously set forth and also disclosed in paragraph [0034] of Erban, photodetectors (detection cells) and solar cells have substantially the same structure, wherein the photodetectors are merely optimized to perform different function.  Erban teaches an embodiment in which two cells within an array of serially connected cells (2) are optimized to function as photodetectors (detection cells 5 and 5) (the detection cells are incorporated into the array) [Fig. 2 and paragraph 0045]. Accordingly, it would have been obvious to one of ordinary skill in the art to modify/optimize one of the plurality of solar cells disclosed in Varguese, all of which share a common ground (see underlying substrate), such that it functions as a photodetector thereby achieving a maximum possible output charging voltage. Further, as set forth above, Gruber teaches mounting the sensor solar cell (i.e., photodetector) into the reconfigurable array (11) such that the sensor solar cell (photodetector) is always at the same temperature and has the same illumination as the array (See Col. 4, lines 26-29).  One of ordinary skill in the art would have found obvious that: 1) a photodetector that is incorporated into a series array of photovoltaic cells would share the same common ground; and 2) the easiest way to attain conditions in which the photodetector has the same temperature and illumination as the array would be by incorporating said photodetector on the same common ground (i.e., same supporting substrate/surface).
On Page 10 of the Brief, Appellant argues that combining Varguese with Erban would produce the above photovoltaic cell array combined with or possibly connected to a photodetector. 
Appellant argues that, however, there is nothing in Varguese or Erban to suggest that the “photodetector share(s) a common ground with each photovoltaic cell,” as recited in claim 1.
Appellant further argues that there is also nothing in Gruber to suggest “a photodetector sharing a common ground with each photovoltaic cell.”
Examiner respectfully disagrees.  Appellant has failed to consider the disclosure of Erban as a whole.  While there are embodiments in which the solar cells used as photodetectors (incident-light sensors) are independent, Erban further teaches an embodiment (See Fig. 2 above) in which the “independent solar cells” that are optimized to function as detection cells (see cells 5 and 6) are incorporated into the series circuit of solar cells (see also paragraphs [0034] and [0045] of Erban).  Erban further teaches that photodetectors/detection cells and solar cells have substantially the same structure, wherein the photodetectors are merely optimized to perform different function (see paragraph [0034].  Accordingly, it would have been obvious to one of ordinary skill in the art to modify/optimize one of the plurality of solar cells disclosed in Varguese, all of which share a common ground (see underlying substrate), such that it functions as a photodetector thereby achieving a maximum possible output charging voltage. 
Further, Gruber teaches mounting the sensor solar cell (i.e., photodetector) into the reconfigurable array (11) such that the sensor solar cell (photodetector) is always at the same temperature and has the same illumination as the array (See Col. 4, lines 26-29).  One of ordinary skill in the art would have found obvious that: 1) a photodetector that is incorporated into a series array of photovoltaic cells would share the same common ground; and 2) the easiest way to attain conditions in which the photodetector has the same temperature and illumination as the array would be by incorporating said photodetector on the same common ground (i.e., same supporting substrate/surface).
On Pahe 11 of the Brief, Appellant argues that the Examiner has failed to consider the claimed invention “as a whole”. Appellant further argues that this form of hindsight reasoning, using the invention as a roadmap to find its prior art components, would discount the value of combining various existing features or principles in a new way to achieve a new result—often the very definition of invention.” Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1275 (Fed. Cir. 2004).
In response to Apellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On Page 11 of the Brief, Appellant further argues that the Examiner has collected a multitude (6) of prior art sources and improperly combined these references in a piecemeal manner such that the invention described by the Examiner is not the same as that claimed. 
	Appellant further argues that the Examiner has improperly collected a hodgepodge of pieces of information from the prior art and used the Applicants’ claim as a blueprint to haphazardly scotch tape the pieces together when forming his rejection. While there is no set limit on how many different pieces of art may be combined, when the amount of art exceeds a certain level, it is more difficult to contend that the combination of such is “obvious.”
In response to Appellant’s argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Regarding claims 2-5 and 9
	Claims 2-5 and 9 are rejected at least based on their dependency on claim 1 and for the reasons set forth above.  Appellant has not provided any pertinent arguments with regards to the rejection of claims 2-5 and 9.  Accordingly, the rejection of claims 2-5 and 9 is maintained.

B. REJECTION OF CLAIM 8 UNDER 35 USC 103 OVER VARGUESE IN VIEW OF SHIMOMURA, HENNESSY, ERBAN, GRUBER AND FLYNN, AND FURTHER IN VIEW OF DERKACS.

	Claim 8 is rejected at least based on its dependency on claim 1 and for the reasons set forth above.  Appellant has not provided any pertinent arguments with regards to the rejection of claim 8.  Accordingly, the rejection of claim 8 is maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721 
                                                                                                                                                                                                       Conferees:

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721    

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.